United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 16-4250
                       ___________________________

                                  Edward Carter

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

 Amanda King, RN/Health Service Administrator, Varner Unit; Jeremy Andrews,
Former Assistant Warden, Varner Unit; Correctional Care Services; John and Jane
                         Does, company share holders

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                   Appeal from United States District Court
                for the Eastern District of Arkansas - Pine Bluff
                                 ____________

                           Submitted: August 31, 2017
                           Filed: September 15, 2017
                                 [Unpublished]
                                 ____________

Before LOKEN, GRUENDER, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.
        Arkansas inmate Edward Carter appeals the district court’s1 adverse grant of
summary judgment on his 42 U.S.C. § 1983 deliberate-indifference claim related to
a medical decision to terminate a prescription that precluded him from having to use
stairs.

       After carefully reviewing the record and the parties’ arguments on appeal, we
conclude that the district court properly granted summary judgment. See Beaulieu v.
Ludeman, 690 F.3d 1017, 1024 (8th Cir. 2012) (de novo review of grant of summary
judgment, viewing record in light most favorable to nonmovant). To begin, we find
no merit to Carter’s suggestion that evidence in the record was falsified. Cf. Clay v.
Credit Bureau Enters., Inc., 754 F.3d 535, 539 (8th Cir. 2014) (to survive summary
judgment motion, non-moving party must substantiate allegations with sufficient
probative evidence that would permit finding in his favor based on more than
speculation or conjecture). Furthermore, the evidence established beyond genuine
dispute that the medical decision at issue was based upon an appropriate review of
Carter’s medical records, and Carter merely disagreed with that decision. See Nelson
v. Corr. Med. Servs., 583 F.3d 522, 528-29 (8th Cir. 2009) (prison official violates
Eighth Amendment if official knows of and disregards serious medical need or
substantial risk to inmate’s health or safety); Langford v. Norris, 614 F.3d 445, 460
(8th Cir. 2010) (mere disagreement with treatment decisions does not rise to level of
constitutional violation). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable James M. Moody, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Beth Deere, United States Magistrate Judge for the Eastern District of
Arkansas.

                                         -2-